Citation Nr: 9907017	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than May 27, 1994, 
for service connection for residuals, status post 
laryngectomy, of cancer of the larynx.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from December 1964 to December 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1995 RO rating decision that granted service 
connection for status post laryngectomy due to cancer of the 
larynx based on exposure to agent orange, and assigned a 
total rating for this condition, effective May 27, 1994.  The 
veteran appealed for an effective date earlier than May 27, 
1994.

In May 1997, the Board denied the veteran's appeal.  He then 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter Court).  In an October 
1998 joint motion to the Court, the parties requested that 
the May 1997 Board decision be vacated and the case remanded 
for further analysis and discussion by the Board, 
particularly of a claim received from the veteran on January 
27, 1993.  In an October 1998 order, the Court granted the 
parties' motion.

In a November 1998 letter, the Board asked the veteran 
whether he wanted to submit additional evidence and argument 
with regard to his appeal.  A copy of this letter was sent to 
his representative.  In a December 1998 telephone contact 
with a representative of the Board, the veteran reported that 
he had no further evidence to submit and requested that the 
Board proceed with his appeal.  In an informal hearing 
presentation dated in January 1999, the representative 
related that there was no further evidence and argument to 
submit.

Copies of the October 1998 joint motion of the parties, the 
October 1998 Court order, the December 1998 Board letter, and 
the responses to the December 1998 Board letter from the 
veteran and his representative have been placed in the 
veteran's claims folder.  After review of the record and the 
Court instructions, it is the Board's determination that the 
veteran's appeal is ready for consideration.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  A June 1987 RO rating decision denied service connection 
for a psychiatric disability and determined that the veteran 
was not permanently and totally disabled due to non-service-
connected disabilities for pension purposes; service 
connection was not in effect for any disorder and a claim for 
service connection for residuals of exposure to agent orange 
was not in the record at that time.

3.  On January 27, 1993, the veteran submitted a reopened 
claim requesting a permanent and total disability rating for 
pension purposes, based on cancer of the larynx.

4.  Evidence received in conjunction with the claim received 
on January 27, 1993, shows that the veteran was hospitalized 
at a VA medical facility on October 1, 1992, for symptoms 
that lead to the diagnosis of laryngeal cancer; he underwent 
a total laryngectomy in January 1993 at a VA medical 
facility.

5.  Laryngeal cancer was not demonstrated prior to October 1, 
1992.

6.  The veteran did not file a claim for VA benefits between 
the time of the June 1987 RO rating decision and January 27, 
1993.

7.  On May 27, 1994, the veteran submitted a claim for 
service connection for disability due to exposure to agent 
orange.

8.  Prior to May 27, 1994, the veteran had not filed a claim 
alleging that his cancer of the larynx was the result of 
agent orange exposure; nor had VA denied such a claim or 
deferred adjudication of such a claim.

9.  The regulatory amendment providing a presumption of 
service connection for cancer of the larynx based on exposure 
to agent orange became effective on June 9, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 27, 1994, 
for service connection for residuals, status post 
laryngectomy, of cancer of the larynx are not met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.114, 3.151, 3.155, 3.160, 3.400 (1998) and 59 Fed. Reg. 
29723-29724 (June 9, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1964 to December 
1967.  A copy of a DD Form 214 shows that he had one year of 
service in the Republic of Vietnam.

A June 1987 RO rating decision denied service connection for 
a psychiatric disability and determined that the veteran was 
not entitled to a permanent and totally disability rating for 
pension purposes.  Service connection was not in effect for 
any disorder at that time, and a review of the evidence in 
the veteran's claims folder then of record does not show 
receipt of a claim for service connection for residuals due 
to exposure to agent orange since the veteran's separation 
from service in 1967.

On January 27, 1993, the veteran submitted an application to 
reopen the claim for a permanent and totally disability 
rating for pension purposes.  Nothing in or contemporary with 
this document indicates an assertion that his laryngeal 
cancer was related to agent orange or any disease or injury 
in service.  Evidence received in conjunction with this claim 
shows that he was hospitalized at a VA medical facility in 
October 1992.  The diagnoses on the report of this 
hospitalization included chronic hoarseness possibly 
secondary to vocal cord granuloma.  A summary of his VA 
hospitalization from January to February 1993 reveals that he 
underwent total laryngectomy in January for laryngeal cancer.

A review of the evidence in the veteran's claims folder in 
January 1993 does not show receipt of a claim for VA benefits 
between the time of the June 1987 RO rating decision and 
receipt of the reopened claim on January 27, 1993.  The 
veteran later provided a copy of VA Form 21-0595x(NR), which 
is a form letter to him from VA.  The February 1994 letter 
states, in part,

We have identified you as an individual 
who might be eligible for service-
connected disability compensation based 
on a claim for a condition we now 
recognize is the result of exposure to 
herbicides used in Vietnam.  Because you 
have previously filed a claim for 
compensation, we will review your records 
to determine if you are eligible for 
benefits.

On May 27, 1994, the veteran submitted a claim specifically 
requesting service connection for residuals of exposure to 
agent orange.


B.  Legal Analysis

The veteran's appeal for an effective date earlier than May 
27, 1994, for service connection for residuals, status post 
laryngectomy, of cancer of the larynx is well grounded, as it 
is taken from VA's initial determination of the effective 
date assigned for compensation.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

The effective date of an award based on a reopened claim will 
be the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(r) (1998).  Where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  
38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114(a) 
(1998).  The effective date of the regulatory amendment to 
38 C.F.R. § 3.309(e), adding cancer of the larynx to those 
diseases associated with exposure to certain herbicide 
agents, was June 9, 1994.  59 Fed. Reg. 29723 (1994).

A claim for compensation may be considered to be a claim for 
pension, and a claim for pension may be considered a claim 
for compensation.  38 C.F.R. § 3.151(a).  Any communication 
from the veteran may be considered an informal claim if it 
identifies the benefit sought.  38 C.F.R. § 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Under the general rule of § 5110(g), the effective date for 
compensation for the veteran's laryngeal cancer could not be 
earlier than June 9, 1994.  The only basis for service 
connection in the record is the regulatory presumption 
afforded by 38 C.F.R. § 3.309(e) which, with respect to 
cancer of the larynx, was effective that date.  The veteran 
argues that he had previously filed a claim for service 
connection for disability due to agent orange, and points out 
that a claim (which was accepted as a claim for nonservice-
connected pension benefits) based on his laryngeal cancer was 
received in January 1993.  But neither event would serve as a 
basis for an earlier effective date, because § 5110(g) 
expressly prohibits such an award.  

A limited exception to § 5110(g) is provided 
service-connected disability arising from exposure to 
herbicides containing dioxin.  In 1989 the District Court 
invalidated a portion of former § 3.311a (pertaining to agent 
orange claims), and voided all benefit denials that had been 
made under that regulation.  Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 
1989).  In May 1991 the District Court approved a Stipulation 
agreed to by the parties, containing provisions governing the 
adjudication of affected claims and the establishment of 
effective dates for benefit awards resulting from such 
claims.


In general, the Stipulation provides that 
the effective date of awards for claims 
in which denials of benefits were voided 
by the court in Nehmer and for claims 
filed subsequent to the court order and 
held open under the Stipulation will be 
based on the later of the date of receipt 
of the claim or the date on which 
disability or death occurred, assuming 
that the disease for which the benefit is 
ultimately granted is the same as that 
upon which the original claim was based.


VAOPGCPREC 15-95; 60 Fed. Reg. 43187 (1995).  An effective 
date earlier than the effective date of the liberalizing 
regulation (here June 9, 1994) is thus permitted under the 
Nehmer Stipulation when (1) there was a prior denial under 
§ 3.311a, invalidated by the Nehmer decision; or (2) there 
was a specific claim, i.e., one alleging specific disability 
due to agent orange exposure, whose adjudication was deferred 
under the Stipulation.  Clearly, the veteran does not meet 
the first category because he did not develop the disease 
until long after the Nehmer decision.  Nor does he meet the 
second category, because he had not filed a claim 
specifically alleging that his cancer of the larynx was due 
to agent orange exposure earlier than the claim received May 
27, 1994.  His January 1993 claim, even if interpreted as a 
claim for compensation, does not make that allegation, and 
thus its adjudication was not (or would not have been) 
deferred under the Nehmer Stipulation.  His May 1994 claim 
does fit the second category, and that is why the RO assigned 
May 27, 1994, as the effective date.

The Board notes that the Court in McCay v. Brown, 9 Vet. App. 
183 (1996) (also see, McCay v. Brown, 106 F. 3d 1577 (Fed. 
Cir. 1997)) granted a claimant an effective date for service 
connection of a soft tissue sarcoma based on exposure to 
agent orange for one year prior to the date of his claim 
under the provisions 38 C.F.R. § 3.114(a) (1998), but in that 
case the regulations provided for service connection for a 
soft tissue sarcoma based on exposure to agent orange 
retroactive to 1985, 38 C.F.R. § 3.311a (then in effect, now 
38 C.F.R. § 3.309(e)), whereas in this case the regulations 
do not provide for service connection for residuals of cancer 
of the larynx based on exposure to agent orange prior to June 
9, 1994.  Therefore, the Board concludes that no exception 
applies to any claim in this case earlier than the May 1994 
claim.  

Finally, the Board finds that the February 1994 VA form 
letter sent to the veteran does not establish that he had 
previously filed a claim for service connection for cancer of 
the larynx due to agent orange exposure.  His March 1995 
statement on VA Form 21-4138 explains


that I had filed a service-connected 
disability claim for Agent Orange 
exposure through the New York City 
Regional Office.  I received an Agent 
Orange physical at the Brooklyn VA 
Medical Center.  This was many years 
past, and I was denied disability 
compensation.  I had forgotten about 
filing.  I have been treated for throat 
cancer since filing for service-connected 
disability from Agent Orange.


The veteran may well have filed such a claim and been given a 
generic agent orange examination.  This would explain why he 
was sent the form letter.  But, as the claim was "many years 
past" and had preceded his treatment for throat cancer, that 
claim could not have been based on throat cancer-he did not 
know he had throat cancer until its discovery in late 1992.  
Accordingly, such a claim would not meet the Nehmer criteria 
for retroactive benefits, because it would not have been 
based on the specific disability for which benefits were 
later awarded.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for an 
effective date earlier than May 27, 1994, for service 
connection for residuals, status post laryngectomy, of cancer 
of the larynx.  Hence, the claim is denied.  Since the 
preponderance of the evidence is against the 


claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date earlier than May 27, 1994, for service 
connection for residuals, status post laryngectomy, of cancer 
of the larynx is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

